Citation Nr: 0637165	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-34 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

In March 2005 the Board remanded this matter for further 
development, including acquisition of a medical opinion.


FINDINGS OF FACT

1.  The veteran has presented competent and credible evidence 
as to in-service stomach symptoms.

2.  A VA medical examiner has offered an opinion that there 
is at least a 50 percent probability or greater that the 
stomach symptoms the veteran experienced during his service 
were clearly due to manifestations of peptic ulcer disease 
first diagnosed in 1977.


CONCLUSION OF LAW

Peptic ulcer disease was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts & Analysis.  Very few of the service medical records 
for the veteran have been located.  There is no report of 
examination for discharge and there are no treatment records, 
except for inpatient clinical records recently obtained from 
the Darnell Army Hospital at Fort Hood, Texas, which confirm 
the veteran's allegations as to a right hand injury.  The 
veteran reports that he "was going on sick call for [his] 
stomach while in the service," and says that once discharged 
he went to Peoples Hospital and was diagnosed with a peptic 
ulcer.  When examined in December 2002, he reported that he 
began having indigestion symptoms while in the service which 
were treated with medications.  Inasmuch as the veteran's 
allegations as to a right hand injury have been completely 
substantiated by the inpatient clinical records recently 
obtained, the Board finds that the veteran's allegations as 
to in-service stomach problems to be entirely credible.  

Lay testimony is competent only when it regards symptoms of 
an injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Clearly, the veteran is competent to establish that he 
experienced stomach problems prior to his release from 
service in December 1975.  Although there is no documentary 
evidence of in-service abdominal complaints and/or treatment 
therefore, the Board accepts as credible the veteran's 
recollection of such events, particularly in light of the 
fact that the available service medical records are very 
incomplete, the veteran's subsequent hospitalization 
relatively soon after discharge, and the fact that his 
allegations concerning a hand injury have been substantiated 
by service records which were recently located.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("lay 
evidence is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability benefits . 
. . [and] nothing in the regulatory or statutory provisions . 
. . require both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself").  

In November 1977 the veteran was hospitalized and diagnosed 
with peptic ulcer disease.  The veteran is not competent to 
establish that the in-service stomach problems are related to 
the peptic ulcer disease first identified after service.  
However, a VA medical professional elicited a history from 
the veteran of his in-service and post-service stomach 
problems, reviewed the post-service treatment records, 
examined the veteran, and then offered his professional 
medical opinion that there "is at least a 50% probability or 
greater that the stomach symptoms the veteran experienced 
during his service were clearly due to manifestations of 
peptic ulcer disease first diagnosed in 1977."

Competent medical evidence proffered by the VA examiner 
establishes a link between the in-service stomach symptoms 
and the peptic ulcer disease first identified after service.  
Accordingly, and in compliance with 38 C.F.R. § 3.102, 
service connection for peptic ulcer disease is established.  
38 C.F.R. §§ 3.303, 3.304.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for peptic ulcer disease is granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


